It appears from the certificate of appeal in this case that the appellant was convicted of crime and was sentenced to serve an indeterminate term of imprisonment in the penitentiary of not less than three years nor more than four years. From the judgment of conviction, an appeal was taken to this court.
Pending said appeal here the court below heard and determined the defendant's motion for a new trial and granted the motion, set aside the verdict of the jury, and reinstated the case upon the trial docket of that court. These facts are duly certified to this court by the clerk of the circuit court of De Kalb county, under seal of his office.
Under the provisions of section 3251 of the Code 1923, the trial court, pending appeal, retained jurisdiction of this cause for the purpose of granting a motion for a new trial. This statute is new to this Code. Under the status above mentioned the appeal pending in this court will be dismissed upon the grounds that the lower court has granted a new trial to the defendant, as provided in said statute.
Appeal dismissed.